THE defendant, an indentured servant, was running away from his master; and, to make good his escape, mounted a horse which he found hitched on the road, and after riding him to Wilmington, put him at a livery stable, and abandoned him. The question was, whether this was larceny.
The Court said, a felonious intent is where a man knowingly takes and carries away the goods of another, without any claim or pretence of right, with intent to deprive the owner of them, and to appropriate or convert them to his own use. If the prisoner took the horse with intent to convert him to his own use, and wholly to deprive the owner of his property, it was larceny; but if he took the horse, when he was running away, merely to facilitate his escape, and left him at the livery stable, and not with any intention of depriving the owner of his property, he ought to be acquitted.